J-A18042-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 SHIRLEY H. RISINGER                        :   IN THE SUPERIOR COURT OF
                                            :        PENNSYLVANIA
                     Appellant              :
                                            :
                                            :
              v.                            :
                                            :
                                            :
 MARY LOIS LITZINGER, MICHAEL L.            :   No. 248 WDA 2019
 APJOK, AND MEGAN F. APJOK                  :

             Appeal from the Order Entered January 14, 2019
  In the Court of Common Pleas of Indiana County Civil Division at No(s):
                           No. 10183 CD 2015


 SHIRLEY H. RISINGER                        :   IN THE SUPERIOR COURT OF
                                            :        PENNSYLVANIA
                                            :
              v.                            :
                                            :
                                            :
 MARY LOIS LITZINGER, MICHAEL L.            :
 APJOK, AND MEGAN F. APJOK                  :
                                            :   No. 264 WDA 2019
                     Appellants             :

           Appeal from the Judgment Entered January 14, 2019
  In the Court of Common Pleas of Indiana County Civil Division at No(s):
                           No. 10183 CD 2015

BEFORE: BOWES, J., NICHOLS, J., and MUSMANNO, J.

MEMORANDUM BY BOWES, J.:                          FILED DECEMBER 31, 2019

      These consolidated cross-appeals follow the judgment entered upon the

trial court’s verdict as to the locations of boundary lines separating the

properties of Shirley H. Risinger (“Risinger”), Mary Lois Litzinger (“Litizinger”),

and Michael L. and Megan F. Apjok (“the Apjoks”). We affirm.
J-A18042-19


      The Indiana County, Pennsylvania land in question in this appeal had

been farmland at the start of the 20th century, belonging to Hill on the one

side and Cramer on the other, before it eventually came to be owned by the

parties in this case. In the 1950s, the boundary between the Hill and Cramer

properties had been recognized as the line marked by a barbed wire fence.

N.T. Trial, 9/7/16, at 24, 42, 125.

      Risinger owns two parcels west of the defendants’ property: the “Hill

Parcel” to the north, and the “House Parcel” to the south.      Until 1982, the

Apjok Property was part of the Litzinger Property, such that the entire eastern

border of Risinger’s abutted Litzinger land. Id. at 12, 14-15. Litzinger erected

a wooden fence on or about the same line as the old barbed wire fence line in

the 1970s. Id. at 81-83, 95-96, 125. When the wood fence fell into disrepair

and was torn down, the present row of hemlocks was planted in its stead, a

few feet away from the fence line to allow for the trees to grow without

encroaching on Risinger’s side of the line. Id. at 83-84.

      In 2015, the Apjoks obtained a survey of their parcel (“Hudak survey”),

intending to place a fence along the property line where Litzinger’s wood fence

once stood.   That survey placed the property line west of the location of the

wood fence/row of hemlocks, such that Risinger’s driveway encroached upon

Apjok’s land. Risinger obtained her own survey (“Botsford survey”), which

indicated that the boundary corresponded with the hemlock row.




                                      -2-
J-A18042-19


      Purely for ease of visualization, we offer the following diagram showing

the House Parcel, which is a modified version of exhibit attached to the trial

court’s March 16, 2018 order clarifying its verdict.




      We also offer the below diagram, modified from Risinger’s trial Exhibit

1, depicting the Hill Parcel.




                                     -3-
J-A18042-19




      In February 2015, Risinger filed a complaint against Litzinger and the

Apjoks (collectively “Defendants”), stating claims of, inter alia, quiet title and

trespass, seeking to establish the boundaries as depicted in the Botsford

survey that Risinger had obtained. Following a non-jury trial, the trial court

held that (a) Defendants’ Hudak survey properly established the boundary

                                      -4-
J-A18042-19


between Risinger’s Hill Parcel and Litzinger’s land; and (b) the eastern

boundary of Risinger’s House Parcel is a straight line five feet west of the

center of the hemlock row. These timely cross-appeals followed the entry of

judgment on the verdict after the denial of post-trial motions. The parties and

the trial court complied with Pa.R.A.P. 1925.

      In her appeal, Risinger challenges the propriety of the trial court’s

adoption of the Hudak survey as the boundary for the Hill Parcel, contending

that such was both unsupported by competent evidence and the result of an

error of law. See Risinger’s brief at 5. Specifically, Risinger claims that the

trial court gave improper weight to Hudak’s survey, and should have instead

found the Botsford survey to be more accurate. Id. at 13-14.

      Litzinger and the Apjocks, in their cross-appeal, argue that the trial court

erred in (1) not holding that the Hudak survey also properly denoted the

boundary between their land and Risinger’s House Parcel; (2) holding that a

consentable boundary had been created; (3) determining where the

consentable line was located; and (4) failing to apply laches to bar Risinger’s

claims. Cross-Appellants’ brief at 7.

      We begin with our standard of review:

      Our appellate role in cases arising from non-jury trial verdicts is
      to determine whether the findings of the trial court are supported
      by competent evidence and whether the trial court committed
      error in any application of the law. The findings of fact of the trial
      judge must be given the same weight and effect on appeal as the
      verdict of a jury. We consider the evidence in a light most
      favorable to the verdict winner. We will reverse the trial court
      only if its findings of fact are not supported by competent evidence

                                        -5-
J-A18042-19


      in the record or if its findings are premised on an error of law.
      However, [where] the issue . . . concerns a question of law, our
      scope of review is plenary.

Wyatt Inc. v. Citizens Bank of Pennsylvania, 976 A.2d 557, 564

(Pa.Super. 2009) (quoting Wilson v. Transp. Ins. Co., 889 A.2d 563, 568

(Pa.Super. 2005)).

      We first address the claims of Defendants regarding the establishment

of a consentable boundary between their property and the House Parcel,

mindful of the following legal principles:

            The establishment of a boundary line by acquiescence for
      the statutory period of twenty-one years has long been recognized
      in Pennsylvania to quiet title and discourage vexatious litigation.
      Based upon a rule of repose sometimes known as the doctrine of
      consentable line, the existence of such a boundary may be proved
      either by dispute and compromise between the parties or
      recognition and acquiescence by one party of the right and title of
      the other.

Moore v. Moore, 921 A.2d 1, 4-5 (Pa.Super. 2007) (cleaned up).              The

doctrine “is a form of estoppel, whereby once a consentable line has been

clearly established, the line becomes binding under application of the doctrine

of estoppel after twenty-one years.”     Long Run Timber Co. v. Dep’t of

Conservation & Nat. Res., 145 A.3d 1217, 1233 (Pa.Cmwlth. 2016)

(cleaned up). “[W]hen a consentable line is established, the land behind such

a line becomes the property of each neighbor regardless of what the deed

specifies. In essence, each neighbor gains marketable title to that land behind

the line, some of which may not have been theirs under their deeds.”




                                      -6-
J-A18042-19


Soderberg v. Weisel, 687 A.2d 839, 843 (Pa.Super. 1997) (citation

omitted).

      Two elements must be proven to establish a boundary by consentable

line: “1) that each party has claimed the land on his side of the line as his own

and 2) that he or she has occupied the land on his side of the line for a

continuous period of 21 years.” Moore, supra at 5. In other words, in order

for a legal boundary to be established by acquiescence, “[i]t must . . . appear

that for the requisite twenty-one years a line was recognized and acquiesced

in as a boundary by adjoining landowners.”      Plauchak v. Boling, 653 A.2d
671, 676 (Pa.Super. 1995) (quoting Inn Le’Daerda, Inc. v. Davis, 360 A.2d
209, 215-16 (Pa.Super. 1976)).       Since “the finding of a consentable line

depends upon possession rather than ownership, proof of the passage of

sufficient time may be shown by tacking the current claimant’s tenancy to that

of his predecessor.” Moore, supra at 5 (cleaned up).

      “‘Acquiescence’ in the context of a dispute over real property, ‘denotes

passive conduct on the part of the lawful owner consisting of failure on his

part to assert his paramount rights or interests against the hostile claims of

the adverse user.’” Id. at 5 (quoting Zeglin v. Gahagen, 812 A.2d 558, 562

n.5 (Pa. 2002)).    “A consentable line by recognition and acquiescence is

typically established by a fence, hedgerow, tree line, or some other physical




                                      -7-
J-A18042-19


boundary by which each party abides.”1 Long Run Timber Co., supra at

1234. “However, the fence line need not be as substantial as that required

for adverse possession.” Id.

       The trial court determined that the line where the wooden fence had

been prior to the planting of the hemlock trees had been recognized and

acquiesced to as the boundary between the House Parcel and the

Litzinger/Apjock property for more than twenty-one years. It explained its

reasoning as follows:

       [W]hen [the Apjocks’ predecessor] Kington purchased her
       property in 1980 from the Litzingers she planted a row of trees
       separating it from the Risinger property. These trees are still in
       existence and testimony given by the adult children of both
       Kington and the Litzingers indicates that the trees were purposely
       planted away from the property line in order to accommodate
       growth. Although Kington is now deceased, her son Clark Kington,
       who lived in the home for most of his life, testified that he
       remembered the fence being replaced with the hemlocks and that
       their future growth was considered when they were planted. He
       testified that his mother had the hemlocks planted closer to her
       side of the property than the fence originally was so that once
       they grew they would not be encroaching over the property line.
       Testimony was also given by Lori Baker, the Litzingers’ other
       daughter, that the hemlock row was planted closer to the Apjoks’
       residence than the fence was.

             Michael Apjok testified that he maintained the hemlocks and
       trimmed them on both sides, without objection from Risinger.
       Although the Apjoks maintained both sides of the trees, they
       sought permission to enter Risinger’s property in order to perform
____________________________________________


1 See, e.g., Zeglin v. Gahagen, 812 A.2d 558 (Pa. 2002) (fence and row of
bushes); Plauchak v. Boling, 653 A.2d 671 (Pa.Super. 1995) (hedge); Niles
v. Fall Creek Hunting Club, Inc., 545 A.2d 926 (Pa.Super. 1988) (strand of
wire along survey line); Inn Le’Daerda, Inc. v. Davis, 360 A.2d 209
(Pa.Super. 1976) (tree line and fence).

                                           -8-
J-A18042-19


      the maintenance on the side facing her residence. These actions
      would indicate that the Apjoks understood the trees to be theirs
      but also that they were very close to the property line, hence why
      they asked for permission. Likewise, Risinger’s failure to maintain
      the trees or otherwise improve the area within close proximity of
      them indicates a knowledge that the trees were on the Apjoks’
      property, but close to hers. Finally, it was undisputed that the
      treerow was planted in 1980 when Kington took ownership of the
      property, thus satisfying the twenty-one year time requirement.

            For these reasons, the court finds that by way of the parties’
      actions the treerow serves as a consentable boundary by
      recognition and acquiescence. In making this determination, the
      court also considered testimony from those who had knowledge
      of the placement of the trees in relation to the fence that was
      replaced. All who testified regarding the trees indicated that they
      were intentionally not placed directly on the former fence line in
      order to allow for growth. As a result, an allowance must be made
      to provide for the setback for the growth of the trees. Accordingly,
      the boundary line between the Risinger and Apjok properties shall
      extend five feet from the center of the treerow in the direction of
      the Risinger property. The parties have indicated that the trees
      do not extend along the entire length of the parcels; therefore, to
      accommodate the area where no trees exist, the parties shall set
      a straight line running from the center of the treerow to Risinger
      Road.

Trial Court Opinion, 3/9/17, at 5-6 (unnecessary capitalization omitted).

      The trial court’s factual findings are supported by the record and clearly

satisfy the requirements for establishment of a consentable line boundary.

Since at least the late 1970s, the parties and/or their predecessors in interest

recognized and acquiesced to the line adopted by the trial court as the

boundary between their properties.       The argument of Litzinger and the

Apjocks that Risinger did not sufficiently utilize the House Parcel up to the

fence/tree row to establish a “hostile occupation” of their land, Defendants’

brief at 40, is more aptly addressed to an adverse possession claim, not the

                                     -9-
J-A18042-19


separate and distinct doctrine of consentable lines. As the trial court noted,

Defendants and their predecessors treated the land on the other side of the

fence as belonging to Risinger, planted the hemlocks far enough away from

the fence line so that they would not encroach upon Risinger’s side of the line,

and asked Risinger’s permission to go onto her side of that fence line to trim

the trees. Accordingly, the trial court committed no error in concluding that

the boundary by consent is located five feet west of the center of the hemlock

tree line, which is where Litzinger’s fence was in the 1970s.2

       Defendants alternatively argue that, even if a boundary line by consent

was established, the trial court erred in determining its location because (1)

the hemlock trees were planted away from, rather than on, the fence line, and

(2) the hemlock row did not establish a consentable line with Litzinger because

it does not extend south past the Apjoks’ property. Id. at 41-44. Neither of

these arguments has merit.

       First, as discussed above, the trial court did not conclude that the

consentable boundary is located on the line along which the hemlocks were

planted.     Rather, the trial court demonstrated that it considered and


____________________________________________


2 Since the trial court did not err in holding that the doctrine of consentable
lines established the boundary between the House Parcel and the defendants’
land, the line described in the deed is irrelevant, as is the Hudak survey of the
location of that line. See, e.g., Soderberg, supra at 843 (“[W]hen a
consentable line is established, the land behind such a line becomes the
property of each neighbor regardless of what the deed specifies.”).
Consequently, Defendants’ argument concerning the trial court’s failure to
accept the Hudak survey merits no relief.

                                          - 10 -
J-A18042-19


appreciated the meaning of the placement of the hemlock trees by holding

that the boundary by consent was established five feet closer to Risinger’s

house than the line formed by the center of the trees. That was the location

of Litzinger’s wood fence, which was recognized and acquiesced to by the

parties for more than twenty-one years, and which now constitutes the

boundary line between the Apjocks’ land and Risinger’s House Parcel.

      Second, as we noted above, Litzinger erected his wood fence in the

1970s on or about the same line as the old 1950s barbed wire fence line that

predated the properties’ ownership by either Litzinger or Risinger. N.T. Trial,

9/7/16, at 81-83, 95-96, 125. The evidence thus supports the trial court’s

determination the Litzingers had recognized the old barbed wire fence line as

the boundary between their land and Risinger’s before the parcel that is now

owned by the Apjocks was subdivided out of Litzinger’s parcel. See Trial Court

Opinion, 8/29/18, at 4-5. Therefore, the trial court did not err in concluding

that the southeast boundary between the House Parcel and the Litzinger

Property south of the Apjocks’ land is a line extending from the row of the

hemlocks, as that line is substantially the same as the one which had been

indicated by the barbed wire fence that had separated the Litzinger Property

from the land now owned by Risinger.

      With their final issue, Defendants contend that Risinger’s claims were

barred by the doctrine of laches.    We offer the following summary of the

applicable law.


                                    - 11 -
J-A18042-19


           Laches is an equitable remedy that bars relief when the
     complaining party is guilty of want of due diligence in failing to
     promptly institute the action to the prejudice of another. It is
     well-settled that the doctrine of laches applies by reason of the
     original transactions having become so obscured by time as to
     render the ascertainment of the exact facts impossible.

            In order to prevail on an assertion of laches, respondents
     must establish: a) a delay arising from petitioner’s failure to
     exercise due diligence; and b) prejudice to the respondents
     resulting from the delay. The sort of prejudice required to raise
     the defense of laches is some changed condition of the parties
     which occurs during the period of, and in reliance on, the delay.
     The question of laches is factual and is determined by examining
     the circumstances of each case. Thus,

           The correct inquiry in determining whether one’s
           conduct resulted in a want of due diligence is to focus
           not upon what the plaintiff knows, but what he might
           have known, by the use of the means of information
           within his reach, with the vigilance the law requires of
           him. What the law requires of petitioner is to discover
           those facts which were discoverable through the
           exercise of reasonable diligence.

A.M.M. v. Pennsylvania State Police, 194 A.3d 1114, 1118 (Pa.Super.

2018) (cleaned up).

     Defendants contend that the trial court should have held that Risinger’s

claims were barred by laches because not only should she have earlier

“discovered the alleged boundary issue through the exercise of due diligence,

but Risinger actually filed suit regarding this exact boundary line in 1978

before withdrawing the action of her own accord.” Defendants’ brief at 46.

They maintain that they were prejudiced by the delay       because important

witnesses are now deceased or incapacitated. Id.     Again, we disagree.




                                    - 12 -
J-A18042-19


      As the trial court noted, Risinger’s 1978 action was initiated when she

and her husband filed a praecipe for a writ of summons against the Litzingers.

However, “a complaint was never filed and the suit did not move forward.”

Trial Court Opinion, 3/9/17, at 8. Defendants point to no evidence that the

action related to the boundary at issue in the instant case. At trial, Risinger

testified that the action was filed based upon Lloyd Litzinger’s plan to install a

septic tank and drainage mound near or on Risinger’s land contrary to

township regulations. N.T. Trial, 9/7/16, at 86-87. Risinger indicated that

Lloyd Litzinger ultimately abandoned that plan, and they all went “back to

using what [they] considered a boundary line.”             Id. at 88.      These

circumstances do not establish that Risinger delayed in seeking to vindicate

her property rights, rather, they appear to indicate that she acted when

someone encroached upon what she believed was her property. If anything,

the record suggests that it is Defendants who sat on their rights, given that

they believe Risinger has been encroaching for decades upon their property

as described in their deeds, yet they have never initiated an action against

her. No relief is due.

      We now turn to Risinger’s claims regarding the Hill Parcel.        Risinger

claims that, in adopting the Hudak survey as the boundary for the Hill parcel,

the trial court gave improper weight to that survey, and should have instead

found the Botsford survey to be more accurate. See Risinger’s brief at 5, 13-

14.


                                      - 13 -
J-A18042-19


      After a thorough review of the certified record, the parties’ briefs and

the pertinent law, we discern no abuse of discretion on the part of the trial

court as to Risinger’s issues, and we affirm as to those claims based upon the

cogent and well-reasoned opinions that the Honorable William J. Martin

entered on March 9, 2017, and August 29, 2018. Specifically, Judge Martin

explained that, while the two surveys were consistent as to two of the three

points at issue, Hudak’s finding as to the third was supported by physical

monuments on the ground that were consistent with deed descriptions. See

Trial Court Opinion, 3/9/17, at 7-8; Trial Court Opinion, 8/29/18, at 3-4. The

trial court thus properly applied the law that, “As a general rule, where there

is conflict between courses and distances or quality of land and natural or

artificial monuments, the monuments prevail. . . . Thus, the courses and

distances must yield to monuments on the ground.” Haan v. Wells, 103 A.3d
60, 71 (Pa.Super. 2014) (cleaned up).

      Risinger’s remaining arguments attack the credibility determinations of

the trial court, which this Count will not disturb on appeal. See Brown v.

Halpern, 202 A.3d 687, 706 (Pa.Super. 2019) (“[A] witness’[s] alleged bias

goes to his or her credibility, which the fact-finder must assess when deciding

what weight to accord to the witness’[s] testimony.”); Keystone Dedicated

Logistics, LLC v. JGB Enterprises, Inc., 77 A.3d 1, 6 (Pa.Super. 2013)

(“[W]e are bound by the trial court’s credibility determinations.”) (internal

quotation marks omitted)).


                                    - 14 -
J-A18042-19


      As the trial court’s determinations are the product of neither an error of

law or other abuse of discretion, we affirm.

      Judgment affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/31/2019




                                    - 15 -
                                                                        Circulated 09/27/2019 02:43 PM




SHIRLEY H. RISINGER,                            IN THE COURT OF COMMON PLEAS
                                                INDIANA COUNTY, PENNSYLVANIA
                       Plaintiff,
                                                                                    .... _..   t••.
                                                                                                      r.·.=I �·,��
                                                NO. 10183 CD 2015
                                                                                    -J         '-·
               vs                                                                   ......,    .. .....
                                                                                                  __ ,_ .....
                                                                                    :,.")
                                                                                        I
MARY LOIS LITZINGER, MICHAEL                                                         \.D
L. APJOK, and MEGAN F. APJOK
                                                                                      ��
                                                                                       -····                  ,.
                       Defendants.                                                                    . ._ ..........




                            OPINION AND ORDER OF COURT

MARTIN, P.J.

       This matter came before the Court at a non-jury trial on September 7, 2016. At dispute

among the parties are the locations of boundary lines running between their respective

properties. Plaintiff, Shirley Risinger (hereinafter "Risinger") owns two relevant parcels of

property, one of which adjoins property to the north owned by Defendant Mary Lois Litzinger

(hereinafter "Litzinger") and is referred to by the parties as the "Hill parcel". The other parcel

owned by Risinger adjoins property now owned by Litzinger's grandson, Michael Apjok and

his wife, Megan Apjok (hereinafter "Apjoks"). The Risingers originally purchased their

property in 1951. Litzinger, along with her late husband Lloyd, purchased a tract of land in

1967 and built a home during the 1970s. In 1980, the Litzingers sold the parcel including their

home to another party, Bonnie Kington (hereinafter "Kington"), who is also now deceased. In

2012, Kington conveyed the property to the Apjoks.

       The instant dispute arose when the Apjoks made plans to build a fence on the side of

their property that adjoins Risinger's parcel. In January 2015, when preparing to construct the

fence, the Apjoks obtained a survey through Applegate Services, Inc., showing that their

western property boundary traveled through an area that includes part of a driveway used by
Risinger. After receiving this information, Michael Apjok approached Risinger, showed her

the results, and the parties agreed that Risinger could obtain her own survey. In early February

2015, rebar posts were placed along the line set by the Apjoks' survey, directly to the right of

the driveway path used by Risinger. If the location of these posts correctly identifies the

boundary line, it effectively places the path of the driveway on the Apjok property. According

to the Apjoks, the posts were placed so that proper measurements for their proposed fence

could be determined by the township. Also running between the Apjok and Risinger properties

is a row of hemlock trees that has been in existence for at least twenty-five years. After the

Apjoks obtained their survey, Risinger also had her own survey completed by Botsford

Surveying, which placed her boundary in close proximity to the side of the hemlock row facing

her property. ff Risinger's survey correctly identifies the boundary, the entire area of the

driveway path would fall on her property. Due to the disagreements in the surveys and the

inability of the parties to reach a resolution, Risinger filed the instant action.

        Risinger now claims that her survey correctly retlects the boundary lines and requests

that the Court quiet title the disputed portion of the property to her. She also makes claims for

quiet title under the doctrine of consentable boundary based on the location of the natural

border formed by the hemlock trees, or alternatively under the doctrine of adverse possession

due to her use of the disputed area. Risinger additionally filed counts seeking damages for

trespass and injunctive relief. The Court previously granted the request for injunctive relief on

 February 5, 2015, enjoining the Defendants from entering the disputed property, causing any

 changes, or blocking Risinger's access. The Apjoks maintain that their survey shows the

 correct location of the boundary lines and reject Risinger's contention that the row of hemlock

 trees was ever intended to serve as a natural border. They also deny that Risinger has met the



                                                   2
requirements to sustain a claim of adverse possession or that they have caused any damage to

her property. The Apjoks further argue that Risinger's claims are barred by )aches because

there was a prior dispute involving the boundary line with the Apjok property as early as 1978,

thus giving Risinger notice that a question as to its location may exist. The Defendants, by way

of Counterclaim, seek a declaratory judgment as to the location of the boundary line.

         ln addition to the dispute initially giving rise to this matter regarding the boundary

between the Apjok and Risinger properties, the two surveys also revealed a discrepancy as to

the location of a boundary line in the HiIJ parcel to the north. For the sake of clarity, the Court

will first determine the boundary between the Risinger and Apjok properties and then address

the boundary of the Hill parcel.

        Testimony at trial indicated that the boundary line between Risinger and Apjok first

became a matter of contention in 1978, shortly after the Litzingers constructed the now Apjok

residence. At that time, the Risingers filed a claim in equity against the Litzingers citing

continuous trespass and a disputed property line. During her testimony, Risinger denied that the

dispute was over the boundary, but rather, the placement of the Litzingers' septic system.

Testimony of Janet Apjok, the Litzingers' daughter, contradicted this statement, as the house

was already built at the time the lawsuit was filed. Nevertheless, during this time frame, the

Litzingers erected a fence between their property and the Risingers' property, and the Risingers

did not proceed with further legal action. In 1980, Kington purchased the home from the

Litzingers and proceeded to replace the fence with a row of hemlock trees which has remained

intact to this day.

        At trial, surveyors for both parties testified; Timothy Botsford (hereinafter "Botsford")

for Risinger, and John Hudak (hereinafter "Hudak"), from Applegate Services, Inc. for the



                                                 3
Apjoks. Each testified that when preparing their surveys, they examined the courses and

distances in prior deeds, consulted available maps and surveys, and located physical

monuments. Testimony from both surveyors indicated that over the passage of many years,

various iron pins had been set to denote the locations of certain points along property

boundaries. The main disagreement between the two surveyors in determining the boundary

between the Risinger and Apjok properties was which monument served as the correct starting

point for taking measurements because more than one was located. As a result, the lines placed

by the two surveyors were approximately nine feet apart depending on which monument was

used. The Court finds the testimony of both Botsford and Hudak to be credible and the

reasoning of how they reached their respective determinations to be sound. Given the question

of which of the two iron pins is the correct starting point, either surveyor is able to provide a

competent explanation of why the one he chose should prevail. Absent knowledge of the

circumstances at the time these pins were placed, the Court cannot say with certainty which one

indicates the proper starting point, therefore, an inquiry into the past actions of the parties with

respect to the boundary must be made.

        Aside from the boundary shown in her survey, Risinger also claims that the row of

hemlocks forms a consentable boundary and should serve to mark the property line. While a

consentable boundary can be established by showing that the parties reached a compromise

following a dispute of the location of a property line, it can also be established by recognition

and acquiescence. Sorg v. Cunningham, 687 A.2d 846, 849 (Pa.Super. 1997). For example, "a

 boundary line may be proved by a long-standing fence without proof of a dispute and its

 settlement by a compromise." Sorg at 849, (Quoting Dimura v. Williams, 286 A.2d 370 (Pa.

 1972)). ln other words, a property line need not have been disputed and then agreed upon by



                                                  4
the parties to be considered a consentable boundary. To establish a consentable boundary by

recognition and acquiescence, two elements are required: "I) each party must have claimed and

occupied the land on his side of the line as his own; and 2) such occupation must have

continued for the statutory period of twenty-one years." Zeglin v. Gahagen, 812 A.2d 558, 561

(Pa. 2002).

       As mentioned above, when Kington purchased her property in 1980 from the Litzingers

she planted a row of trees separating it from the Risinger property. These trees are still in

existence and testimony given by the adult children of both Kington and the Litzingers

indicates that the trees were purposely planted away from the property line in order to

accommodate growth. Although Kington is now deceased, her son Clark Kington, who lived in

the home for most of his life, testified that he remembered the fence being replaced with the

hemlocks and that their future growth was considered when they were planted. He testified that

his mother had the hemlocks planted closer to her side of the property than the fence originally

was so that once they grew they would not be encroaching over the property line. Testimony

was also given by Lori Baker, the Litzingers' other daughter, that the hemlock row was planted

closer to the Apjoks' residence than the fence was.

       Michael Apjok testified that he maintained the hemlocks and trimmed them on both

sides, without objection from Risinger. Although the Apjoks maintained both sides of the

trees, they sought permission to enter Risinger's property in order to perform the maintenance

on the side facing her residence. These actions would indicate that the Apjoks understood the

trees to be theirs but also that they were very close to the property line, hence why they asked

for permission. Likewise, Risinger's failure to maintain the trees or otherwise improve the area

within close proximity of them indicates a knowledge that the trees were on the Apjoks'



                                                 5
property, but close to hers. Finally, it was undisputed that the treerow was planted in 1980

when Kington took ownership of the property, thus satisfying the twenty-one year time

requirement.

       For these reasons, the Court finds that by way of the parties' actions the treerow serves

as a consentable boundary by recognition and acquiescence. ln making this determination, the

Court also considered testimony from those who had knowledge of the placement of the trees

in relation to the fence that was replaced. All who testified regarding the trees indicated that

they were intentionally not placed directly on the former fence line in order to allow for

growth. As a result, an allowance must be made to provide for the setback for the growth of

the trees. Accordingly, the boundary line between the Risinger and Apjok properties shall

extend five feet from the center of the treerow in the direction of the Risinger property. The

parties have indicated that the trees do not extend along the entire length of the parcels;

therefore, to accommodate the area where no trees exist, the parties shall set a straight line

running from the center of the treerow to Risinger Road.

        Risinger also raised a claim of adverse possession in this matter. As far as any use of

the disputed area, testimony indicated that Risinger occasionally used a portion as a driveway,

but her primary source of access to her property is another section of driveway not in question

in this matter. There is also no evidence that Risinger ever performed any upkeep or made any

improvements in the disputed area to support such a claim. Having found that a consentable

boundary has been established, further consideration of this claim is unnecessary.

Additionally, there is no evidence to support Risinger's claim for damages for trespass,

therefore, this claim is without merit.




                                                 6
       Looking now to the Hill parcel, the Court must resolve boundary line discrepancies

arising from the surveys that are unrelated to the primary dispute between the parties. The

section of this parcel in question is a triangular area with two upper points at the northeast and

northwest comers that taper to meet at one point to the south. ln the northeast comer, a pin was

located consistent with a former survey used by Hudak and deed calls used by Botsford from an

original 1907 deed associated with the land. Also consistent with the findings of both Botsford

and Hudak was an iron pipe placed as a marker in the northwest comer. While prior surveys

called for a stone marker where the iron pipe was located, neither surveyor found it atypical

that the pipe had replaced the stone. Both surveyors were in agreement with the location of

these two points to the north.

       Where the two surveys begin to deviate is along the line extending from the northeast

point to the point at the south. The line marked by Botsford extends slightly more to the east

and to the south than the one marked by Hudak. Botsford testified that he created this line by

using descriptions from the deed and set iron pins along the line accordingly. ln addition to the

pin and iron pipe located at the two points in the northern comers, Hudak also identified an iron

pin consistent with a prior survey where he believes the southern point of the parcel should be

marked.

        Once again, both surveyors have provided reasonable explanations for the methods used

to mark the boundaries, however, Botsford relied primarily on measurements taken from deed

descriptions while Hudak was able to locate physical monuments on the ground that coincided

with the points he set out to mark. Generally, "where there is a conflict between courses and

distances or quantity of land and natural or artificial monuments, the monuments prevail."

Doman v. Brogan, 592 A.2d 104, 110 (Pa.Super. 1991), (Quoting Roth v. Halberstadt, 392



                                                 7
A.2d 855, 857 (Pa.Super. 1978)). For this reason, the Court finds that with respect to the Hill

parcel, the boundary line between the Risinger and Litzinger properties as marked by Hudak

must prevail.

       The remaining issue for the Court to decide in this matter is the Defendants' argument

that this action is barred by laches due to Risinger's failure to exercise due diligence in bringing

her claims when she was aware that a possible issue with the boundary existed as early as 1978.

In support of this argument, they point to the previous lawsuit filed in 1978 by Risinger and her

late husband against the Litzingers. A review of that prior matter shows that while the

Risingers filed a praecipe for a writ of summons in equity, that a complaint was never filed and

the suit did not move forward. Based on this limited information, the Court cannot determine

what factual situations were involved in the prior matter and how they may or may not relate to

the matter presently before the Court.

        Wherefore the Court makes the following Order.




                                                 8
SHIRLEY H. RISINGER,                            IN THE COURT OF COMMON PLEAS
                                                INDIANA COUNTY, PENNSYLVANIA
                       Plaintiff,

               vs                               NO. 10183 CD 2015

MARY LOIS LITZINGER, MICHAEL
L. APJOK, and MEGAN F. APJOK
                                                                                  -·
                                                                                  .::::,
                                                                                        ...   .. · .. : ..
                       Defendants.
                                                                                    I
                                                                                  I..D            .. ::· .. '

                                     ORDER OF COURT

MARTIN, P.J.

       AND NOW, this      f!t-       day of March 2017, this matter having come before the

Court for resolution, it is hereby ORDERED and D[RECTED that the boundary line between

the property owned by Plaintiff, Shirley Risinger, and the property owned by Defendants,

Michael and Megan Apjok, shall be marked from the center of the line of the row of hemlocks

running between the respective properties and shall extend five (5) feet from the center to

points on the side of the treerow facing the Risinger property. In the area at the end of the

treerow where no trees are present, the boundary shall be marked as a straight line extending

directly to Risinger Road. The boundary line running through the Hill parcel between property

owned by Plaintiff and property owned by Defendant Lois Litzinger shall be marked in

accordance with the survey conducted by John Hudak of Applegate Services, Inc. The parties

shall come to an agreement for marking such lines and shall equally bear the cost of doing so.

Plaintiffs claim for damages for trespass is DENIED.

                                              BY THE COURT,




                                                 9
SHIRLEY H. RISINGER,                              IN THE COURT OF COMMON PLEAS
                                                  INDIANA COUNTY, PENNSYLVANIA
                       Plaintiff,

               vs                                NO. 10183 CD 2015

MARY LOIS LITZINGER, MICHAEL
L. APJOK, and MEGAN F. APJOK

                       Defendants.

                                       ORDER OF COURT

MARTIN, P.J.

       AND NOW, this         /l, flz   day of March 2018, this matter having come before the

Court for clarification of its prior Order dated March 8, 2017, it is hereby ORDERED and

DIRECTED that the boundary line between the property owned by Plaintiff, Shirley Risinger,

and the property owned by Defendants, Michael and Megan Apjok, shall be marked from the

center of the line of the row of hemlocks running between the respective properties and shall

extend five (5) feet from the center to points on the side of the treerow facing the Risinger

property. In the area at the end of the treerow where no trees are present, the boundary shall be

marked as a straight line extending directly to Risinger Road. This line shall extend the entire

length of Plaintiffs property, running between Point A and Point Bas labeled by the Court on

the Property Line Exhibit attached to this Order. The boundary line running through the Hill

parcel between property owned by Plaintiff and property owned by Defendant Lois Litzinger

shall be marked in accordance with the survey conducted by John Hudak of Applegate

Services, Inc. The parties shall come to an agreement for marking such lines and shall equally

bear the cost of doing so.
       Plaintiffs claim for damages for trespass is DEN[ED. This Order is WrTHOUT

PREJUDICE to either party to file Post-Trial Motions.



                                           BY THE COURT,




                                              2
                                                                         Circulated 09/27/2019 02:43 PM




SHIRLEY H. RISINGER,                            : IN THE COURT OF COMMON PLEAS
                                                  INDIANA COUNTY, PENNSYLVANIA
                       Plaintiff,

               vs                               : NO. 10183 CD 2015

MARY LOIS LITZINGER, MICHAEL
L. APJOK, and MEGAN F. APJOK

                       Defendants.


                             OPINION AND ORDER OF COURT

MARTIN.Pol,
       This matter arises from a boundary line dispute and is presently before the Court on the

Post-Trial Motions of Plaintiff and Defendants. Following a non-jury trial, the Court entered

an Opinion and Order on March 8, 2017. determining the location of the boundaries. On March

16, 2018, the Court entered a subsequent Order, clarifying the boundaries. After receiving the

clarification, the surveyors for both parties met on the properties and agreed that the boundary

lines should be set as depicted in Plaintiff's "Property Line Exhibit", dated October 9, 2017.

The parties now dispute additional findings from the Court's original Opinion and Order. For

the reasons set forth below, the Post-Trial Motions are DENIED.

       The purpose of post-trial motions is to give the trial court an opportunity to review and

reconsider its earlier rulings and correct its own errors that may have occurred at the trial court

level before an appeal is taken.    Lahr v. City of York, 972 A.2d 41, 4 7 (Pa. Cmwlth. 2009).
Post-trial motions should be granted only where there is clear error of some kind, whereby

someone has suffered prejudice by that error. Id. (Citing Hannan v. Borah, 756 A.2d 1116,

1123 (Pa. 2000)). Acting as factfinder, the Court is free to believe all, part, or none of the

evidence presented. Tumey Media Fuel, Inc. v. Toll Bros., Inc., 725 A.2d 836, 841 (Pa.Super.
                                                                                                    l

1999). Additionally, it is the duty of the Court to assess and resolve issues of credibility and

conflicts of evidence. Id. Absent an abuse of discretion or lack of evidentiary support, a trial

court's decision should not be disturbed.   Firestone v. Luther Ford Sales, Inc. 414 A.2d 355
(Pa.Super. 1979).

       The dispute over the location of the boundary lines arose when Defend ants Michael and

Megan Apjok ("Apjoks") had John Hudak ("Hudak") of Applegate Services conduct a survey

in preparation for the construction of a fence between their property and Plaintiff's adjoining

property. The two properties are separated by a row of hemlock trees, with a driveway path

used by Plaintiff running on the side of the trees facing her property. With the exception of the

Apjoks' western boundary that adjoins Plaintiff's land, the Apjoks' property is bordered on all

other sides by the property of Defendant Mary Lois Litzinger ("Litzinger"), who is

grandmother of Defendant Michael Apjok.
                                                                                                    I
       The Apjoks' survey placed the boundary line to the right of the driveway path, which         I
                                                                                                    I
would preclude Plaintiff's use of this area. Plaintiff then had a survey conducted by Timothy
                                                                                                    I
Botsford ("Botsford"), placing the boundary line closer to the row of trees and showing that the    I
entire driveway path was on her property. Additionally, the surveys revealed a discrepancy in       I
the boundary of a separate parcel to the north, hereinafter, the "Hill" parcel. After the parties   I
were unable to reach an agreement as to the boundaries, Plaintiff filed a quiet title action.
                                                                                                    II      I
                                                                                                            I

                                                                                                    I
       Following the trial, the Court determined that a consentable boundary had been                   I
established by the parties with respect to the row of trees and that the line should extend five

(5) feet from the center of the tree row toward Plaintiff's property. The Court also determined

that the boundary lines of the Hill parcel should be set in accordance with the survey prepared

by Hudak for the Apjoks.



                                                 2
       Plaintiff now argues that the Court should reconsider the placement of the boundary

lines for the HiJl parcel to reflect Botsford's survey as well as her claim for adverse possession

with respect to the driveway area. Defendants argue that the Court erred in failing to find

Hudak's survey correct in its entirety, in finding that a consentable boundary was established,

and in finding that the boundary extended past the Apjoks' property, and along Litzinger's

property line. Defendants also maintain that the Court erred in finding that Plaintiff's claims

were not barred by laches.

       With respect to the Hill parcel, Plaintiff argues that Hudak used old survey pins to

calculate the line as opposed to actual physical monuments, and accordingly, Botsford's

boundary should be recognized as the correct one. As the Court discussed in its Trial Opinion

and Order, both surveyors were able to locate the two northernmost comers of the property and

did not disagree on those points. From those points, the eastern and western boundaries taper

into one southern point, forming a triangular parcel. Although both Hudak and Botsford used

the same northern points, Botsford's boundary extends more to the east as it runs to a southern

point Botsford's southern point is also set slightly farther south than the southern point

recognized by Hudak.

       Here, Hudak did not simply use old survey pins as Plaintiff suggests, but rather was

able to locate physical monuments on the ground that were consistent with deed descriptions.

In the northwest comer of the Hill parcel, Hudak located an iron pipe where a stone had been

previously called for and an iron pin in the northeast comer. Hudak explained that he was also

able to locate a roof bolt along what he marked as the eastern boundary line of the Hill parcel

and an iron pin that he recognized as the southern point. In contrast, Botsford explained that he

located the eastern boundary by using deed descriptions and setting pins accordingly.


                                                 3
        When a discrepancy exists between courses and distances in a deed and physical

monuments on the ground, the monuments will prevail. Doman v. Brogan, 592 A.2d I 04, l l O

(Pa.Super. 199 l ). Here, Hudak was able to locate physical monuments coinciding with deed

descriptions and these points must prevail to set the boundaries of the Hill parcel.

        With respect to reconsideration of her claim for adverse possession, Plaintiff failed to

satisfy the requirements for such a claim at trial and has not provided any additional

information in support of it. For these reasons, further discussion of this claim is unnecessary.

       Defendants now argue that their survey must prevail in its entirety because it was

determined to be accurate with respect to the Hill parcel. Further analysis of the surveys is

unnecessary, because even if the Court were to find Defendants' survey to be correct on all

points, a consentable boundary by recognition and acquiescence exists. While Defendants

disagree with the finding that a consentable boundary was established, this issue was discussed

at length in the Trial Opinion, and they have offered no additional evidence or information to

support an alternative outcome.

        Defendants raise another related issue, however, claiming that the boundary cannot

extend along Litzinger's property to the south of the Apjoks' property because the row of

hemlocks was planted by the Apjoks' predecessor in title, Bonnie Kington ("Kington"). They

argue that by extending the boundary south of the Apjoks' property, Litzinger is being bound

by the actions of Kington, her former neighbor. To the contrary, Litzinger is bound by her own

actions, as Kington's predecessor in title. Trial testimony indicated that the original barrier

between the properties was a fence erected by Litzinger and her late husband, Lloyd. Kington

merely replaced the fence with the hemlock trees, leaving an allowance for their growth. From

the end of the row of hemlocks, an older tree row and fence line also continue between the



                                                 4
properties to the southeastern comer of Plaintiff's land, indicating the recognition of a

boundary along that line.

       Finally, Defendants argue that Plaintiff's claim should be barred by laches based on her

failure to move forward with a lawsuit she filed in 1978 due to a property disagreement with

the Litzingers, As mentioned in the Trial Opinion, a review of that matter shows only that a

writ of summons in equity was filed and Plaintiff never proceeded to file a complaint.

       "Laches bars relief when the complaining party is guilty of want of due diligence in

failing to promptly institute the action to the prejudice of another. Thus, in order to prevail on

an assertion oflaches, respondents must establish: a) a delay arising from petitioner's failure to

exercise due diligence; and, b) prejudice to the respondents resulting from the delay. Moreover,

the question of laches is factual and is determined by examining the circumstances of each

case." Fulton v. Fulton, 106 A.3d 127, 131 (Pa.Super. 2014).

       Defendants claim that Plaintiff believed Litzinger's fence and later, Kington's

hemlocks, encroached on her property yet failed to act without any explanation for doing so.

As a result, Defendants argue that they are prejudiced because Litzinger is unable to participate

in this litigation due to Alzheimer's disease and Kington and Lloyd Litzinger are now

deceased.

        There is no evidence indicating that Plaintiff believed the fence or the hemlocks were

encroaching on her property, or even realized an issue existed until Defendants conducted their

survey. For this reason, the Court lacks a factual basis for determining that Plaintiff failed to

exercise due diligence. Although individuals who were involved in past events are either

deceased or unable to testify, other individuals with knowledge of the circumstances did offer




                                                  5
                                                                                                     I

                                                                                                     'i
                                                                                                     l
testimony. As a result, the Court finds that Defendants have failed to show that they were

prejudiced due to any delay by Plaintiff.

       Wherefore, the Court makes the following Order.




                                                                                             !
                                                                                             !
                                                                                             i
                                                                                             j   I

                                                                                             i
                                                                                             i   I



                                                                                             I




                                               6
SHIRLEY H. RISINGER,                     : IN THE COURT OF COMMON PLEAS
                                         : INDIANA COUNTY, PENNSYLVANIA
                    Plaintiff,

             vs                          : NO. 10183 CD 2015

MARY LOIS LITZINGER, MICHAEL
L. APJOK, and MEGAN F. APJOK

                    Defendants.


                                  ORDER OF COURT

MARTIN, P.J.
      AND NOW, this� day of August 2018, upon due consideration of both Plaintiff's

and Defendants' Motions for Post-Trial Relief, it is hereby ORDERED and DIRECTED that

the Motions are DENIED.

                                         BY THE COURT,




                                                                         -.
                                                                         •- �!5
                                                                         ,..
                                                                         c:
                                                                         en
                                                                         N     �
                                                                               ez
                                                                                  "'O




                                                                               '"'11c:t>


                                                                         ., 2:g
                                                                         -
                                                                         �
                                                                               i-<2:
                                                                               ->--1
                                                                         c.,   U>;;,t-<
                                                                                 CJ




                                           7